Citation Nr: 0840548	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right hip.

2.  Entitlement to service connection for chronic 
costochondritis, left chest wall.

3.  Entitlement to service connection for residuals of cold 
injury to the extremities.

4.  Entitlement to service connection for joint pain other 
than right hip and chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  She also served in the Army National Guard of Oregon 
from January 1977 to April 1977, and from March 1982 to March 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in which service connection for post 
traumatic stress disorder (PTSD), tendonitis of the right 
hip, chronic costochondritis of the left chest wall, 
residuals of cold injury, and joint pain was denied.  

In a January 2008 rating decision, service connection for 
PTSD was granted and evaluated as 30 percent disabling 
effective March 31, 2003, and 100 percent disabling effective 
June 1, 2007.  The veteran has not submitted a notice of 
disagreement to the evaluations, or the effective dates, 
assigned, and this issue is not before the Board.  

June and September 2007 VA examinations contain opinions that 
the veteran's hypertension is the result of her anxiety.  As 
she is now service-connected for PTSD, a claim for service 
connection for hypertension as secondary to PTSD is referred 
to the RO for appropriate action.

The issues of service connection for the residuals of chest 
injury, residuals of cold injury, and joint pain addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The medical evidence establishes that tendonitis of the right 
hip is the result of the veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for tendonitis of the 
right hip have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran's reports of medical history and examination at 
entrance into active service do not reflect any defects, 
abnormalities, diagnoses or other findings concerning the 
veteran's right hip.  Service medical records document injury 
to the lower right abdomen and complaints of and treatment 
for a painful right foot, but no injury to the right hip.  
Reports of medical history and examination at discharge 
document complaints of swollen and painful joints and foot 
trouble, but no findings of any abnormalities, defects, or 
diagnoses.

Private treatment records document complaints of and 
treatment for a right hip disability beginning in 2003.  In 
an entry dated in February 2003, the veteran's private 
treating physician noted that the veteran's chronic right hip 
pain was the result of a remote injury.  However, the 
physician did not identify the injury.

The veteran underwent VA examination in December 2003, at 
which time the examiner diagnosed right hip tendonitis.  The 
examiner stated that the documents in the claims file did not 
confirm a nexus to an injury reported as sustained while on 
active duty.  This is not an opinion against the veteran's 
claim so much as a statement that the documents do not show a 
right hip injury.  In addition, the examination was completed 
prior to receipt of private medical records and additional VA 
treatment records.

In March 2006, the veteran's treating VA physician proffered 
a statement in which she diagnosed right hip pain secondary 
to a military jump injury in 1974.  This statement is 
important, as the veteran has reported receiving treatment 
from the VA since 1976 for this and other conditions.  

The veteran has consistently reported that she injured her 
right hip in a jump while on active duty.  While service 
medical records do not document an injury to the right hip, 
the record as a whole provides circumstantial evidence that 
is consistent with her assertions.

First, service personnel records show that she was awarded 
the Parachutists' Badge.  Her military occupational specialty 
was as a medical specialist, and she was assigned to HHC, 
XIII, Airborne Corps, Service Company, 7th Special Forces 
Group.  She earned the Expert Field Medical Badge.  It is 
therefore a given that she jumped both to train and to 
maintain her qualifications as a parachutist.  In addition, 
as a medic, she would have carried extra gear on these jumps.  
That she sustained an injury to her right hip during a jump 
is plausible.

Second, the evidence reflects that she is a medical 
professional.  She worked as a medic during active service, 
and she worked as an emergency medical technician and nurse 
post-service, earning her qualification as a Registered 
Nurse.  She was medically retired as an RN in 2005.  As a 
medical professional, she is competent to state with medical 
certainty what happened during service.

Service personnel records reflect letters of recommendation 
from physicians associated with the 7th Special Forces Group 
(Airborne), 1st Special Forces and the Troop Medical Clinic 
at Fort Bragg lending to her credibility.  These letters 
attest to the veteran's competence, professionalism, honesty, 
and dependability during her active service.  Her primary 
duties from September 1975 through May 1976 were to diagnose 
and treat medical problems presented by approximately 5,000 
active duty members, under the supervision of a physician.  
In addition, she performed numerous minor surgical 
procedures.  Her medical diagnostic and therapeutic skills 
were described as excellent.  

Also of note is a September 2007 VA examination report for 
mental disorders.  This examination was conducted for the 
purpose of determining the nature, extent, and etiology of an 
acquired psychiatric disorder.  Yet it is pertinent to the 
present discussion for the examiner's observations about the 
veteran's credibility and of her service and the conditions 
under which she served.  The examiner served in the military 
for 14 years, and had evaluated and treated numerous military 
personnel.  He explained that he was well acquainted with the 
conditions under which the veteran served, and he found her 
report of past events to be credible and supported by the 
evidence of record.

In summary, the evidence establishes that the veteran worked 
successfully in a demanding and physically intense occupation 
as a medical specialist for the Special Forces Airborne 
community.  In doing so, she acquired the respect of her 
superiors for her capability and professionalism.  She 
herself was Parachute and Expert Field Medical qualified.  
She continued working as a medical professional after her 
active service, earning an RN.  She was assessed as highly 
credible by the September 2007 VA examiner, on which basis 
service connection for another claimed disability was 
granted.  Private medical treatment records connected the 
currently manifested right pain to a remote, but unspecified 
injury.  This opinion is echoed and distilled by the March 
2006 opinion of the veteran's VA treating physician, who 
linked the right hip disability to an inservice injury.  
There is no evidence in the record tending to dispute the 
inservice occurrence of a right hip injury, and such injury 
is compatible with her documented service assignments.  The 
Board accepts the veteran's assertion that she injured her 
right hip during a parachute jump in service.

There are no medical opinions or findings against a finding 
that the veteran's right hip disability is the result of her 
active military service.

Resolving all reasonable doubt in favor of the veteran, the 
medical evidence establishes that the currently diagnosed 
tendonitis of the right hip is the result of the veteran's 
active military service and service connection for tendonitis 
of the right hip is warranted.


ORDER

Service connection for tendonitis of the right hip is 
granted.


REMAND

The veteran seeks service connection for chronic 
costochondritis of the left chest wall, residuals of cold 
injury to the extremities, and chest pain other than right 
hip pain and left chest wall pain.  

VA and non-VA treatment records show a diagnosis of 
costochondritis as early as in 1981, with complaints of and 
treatment for neurological deficits in the upper and lower 
extremities.  VA examination conducted in December 2003 
reflects a diagnosis of costochondritis without documentation 
of inservice chest injury.  VA examination conducted in 
January 2004 shows diagnoses of chronic costochondritis and 
of mild sequelae of cold injury to the hands and feet, 
incurred while on guard duty.  These examinations were 
conducted prior to receipt of private medical evidence and 
additional VA treatment records, examination reports and 
opinions.

Service medical records from active service document 
treatment for the right foot, and reports of medical history 
and examination at discharge reflect complaints of swollen 
and painful joints and foot trouble.  

Service medical records from National Guard service document 
left ankle and left thumb injuries.  In addition, the veteran 
has averred she sustained her cold injuries while on training 
for the National Guard.  However, the RO has not obtained 
documentation of the veteran's periods of active service for 
the National Guard that would allow a determination of 
whether such service is recognized as active military service 
for the purpose of service connection for the claimed 
disabilities.  

Additional VA examination should be accorded to determine the 
nature, extent, and etiology of the claimed disabilities.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all appropriate VCAA notice is 
provided to the veteran.  In particular, 
do the following:

a) explain how service connection 
may be established for injuries and 
diseases sustained on reserve and 
National Guard duty.

b) ask the veteran to clarify the 
joints for which she is claiming 
service connection for joint pain, 
and to identify the periods of 
active military service, or of 
active duty for training or inactive 
for training during which she 
sustained injury or disease, 
including cold injury, that resulted 
in the claimed cold injury residuals 
and joint pain. 

c) Advise the veteran that she may 
submit buddy statements or lay 
statements of witnesses who may have 
observed her to exhibit symptoms of 
her claimed disabilities or to whom 
she may have confided that such 
symptoms occurred in order to 
establish inservice occurrence of 
the injury and continuity of 
symptomatology from such incurrence 
to the present.

2.  Obtain VA treatment records from the 
VA Medical Center in Roseburg, Oregon, 
and all other identified VAMCs from the 
veteran's discharge in 1976 to the 
present.  

Perform any and all follow-up as 
necessary, and document negative results.

3.  Verify the veteran's periods of 
active service, active duty for training, 
and inactive duty for training.  Request 
assistance from the State Adjutant 
General's Office and the service 
department where necessary, including 
obtaining copies of orders and obtaining 
pay records from the appropriate state 
agency and/or the Defense Finance 
Accounting System.  

Perform any and all follow-up as 
necessary, and document negative results.

4.  After completion of the above, 
schedule the veteran for examination by 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of the claimed costochondritis 
of the left chest wall, cold injury 
residuals of the extremities, and joint 
pain other than right hip and chest pain.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the 
examiners for review in conjunction with 
the examinations. 

If any costochondritis is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such diagnosed condition had its 
onset during the veteran's active service 
or is the result of active service or any 
incident thereof, including injury 
sustained during a parachute jump.

If cold injury residuals of the 
extremities or joint pain (other than 
right hip and chest pain) is diagnosed, 
the examiners should provide an opinion 
as to whether it is at least as likely as 
not that any such diagnosed conditions 
had their onset during the veteran's 
active service, or are the result of 
active service, active duty for training, 
or inactive duty for training and any 
incident thereof.

All opinions expressed must be supported 
by complete rationale.  

5.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claims for 
service connection for costochondritis of 
the left chest wall, residuals of cold 
injury, and joint pain other that right 
hip and chest wall pain, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish her with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


